 


109 HRES 482 IH: Expressing the sense of the House of Representatives that a commemorative postage stamp should be issued to honor sculptor Korczak Ziolkowski.
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 482 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Ms. Herseth submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Expressing the sense of the House of Representatives that a commemorative postage stamp should be issued to honor sculptor Korczak Ziolkowski. 
  
Whereas Korczak Ziolkowski was born in Boston, Massachusetts, on September 6, 1908, the 31st anniversary of the death of Lakota leader, Crazy Horse;  
Whereas, although never trained in art or sculpture, Korczak Ziolkowski began a successful studio career in New England as a commissioned sculptor at age 24;  
Whereas Korczak Ziolkowski’s marble sculpture of composer and Polish leader, Ignace Jan Paderewski, won first prize at the 1939 New York World’s Fair and prompted Lakota Indian Chiefs to invite Ziolkowski to carve a memorial for Native Americans;  
Whereas in his invitation letter to Korczak Ziolkowski, Chief Henry Standing Bear wrote: My fellow chiefs and I would like the white man to know that the red man has great heroes, also.;  
Whereas in 1939, Korczak Ziolkowski assisted Gutzon Borglum for a brief time in carving Mount Rushmore;  
Whereas in 1941, Korczak Ziolkowski met with Chief Henry Standing Bear, who taught Ziolkowski more about the life of the brave Lakota leader, Crazy Horse;  
Whereas at the age of 34, Korczak Ziolkowski temporarily put his sculpturing career aside when he volunteered for service in World War II, later landing on Omaha Beach in Normandy, France;  
Whereas after the war, Korczak Ziolkowski turned down other sculpting opportunities in order to accept the invitation of Chief Henry Standing Bear and dedicate the rest of his life to carving the Crazy Horse Memorial in the Black Hills of South Dakota;  
Whereas on June 3, 1948, when work was begun on the Crazy Horse Memorial, Korczak Ziolkowski vowed that the memorial would be a nonprofit educational and cultural project, financed solely through private, nongovernmental sources, to honor the Native Americans of North America;  
Whereas the Crazy Horse Memorial is a mountain carving-in-progress, and, once completed, will be the largest sculpture in the world;  
Whereas since the death of Korczak Ziolkowski on October 20, 1982, his wife Ruth, the Ziolkowski family, and the Crazy Horse Memorial Foundation have continued to work on the Memorial and to pursue the dream shared by Korczak Ziolkowski and Chief Henry Standing Bear; and  
Whereas on June 3, 1998, the Memorial entered its second half century of progress and heralded a new era of work on the mountain with the completion and dedication of the face of Crazy Horse: Now, therefore, be it  
 
That— 
(1)the House of Representatives recognizes— 
(A)the admirable efforts of the late Korczak Ziolkowski in designing and creating the Crazy Horse Memorial; 
(B)that the Crazy Horse Memorial represents all North American Indian tribes and the noble goal of reconciliation between peoples; and 
(C)that the creation of the Crazy Horse Memorial, from its inception, has been accomplished through private sources and without any Federal funding; and 
(2)it is the sense of the House of Representatives that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that a commemorative postage stamp be issued in honor of sculptor Korczak Ziolkowski and the Crazy Horse Memorial, commemorating the 100th birthday of Korczak Ziolkowski. 
 
